Duckworth, Chief Justice, Candler and Hawkins, Justices,
dissenting. It appearing from the record in this case that the plaintiff in the habeas corpus proceeding received sentences on September 13, 1933, aggregating 21 years minimum and 28 years maximum, and that the greatest amount of statutory good time which could possibly have been granted to him under Code (Ann.), §§ 77-210 and 77-341, now Code (Ann. Supp.), § 77-380, was 4 years, 5 months, and 6 days — deducting this good time from the minimum sentences of 21 years, would leave 16 years, 6 months, and 24 days. The plaintiff having served- only 15 years, 11 months, and 18 days up to the time of his release by the ordinary on August 18, 1949, his minimum sentences had not been served, and had not expired. On a habeas corpus petition, brought by a prisoner who contends that his sentences *730have expired or have been served, he is not entitled to bring in question “extra good time” claimed to have been earned by him under the rules of the State Board of Corrections, in the absence of a showing by the records of the prison authorities that such “extra good time” has been granted to the petitioner. Chattahoochee Brick Co. v. Goings, 135 Ga. 529 (69 S. É. 865); McConnell v. Floyd County, 164 Ga. 177 (2) (137 S. E. 919). The superior court did not err in sustaining the certiorari, complaining of the judgment of the ordinary releasing the petitioner, and in ordering that he be remanded to the custody of the proper prison authorities. Its judgment should, therefore, be affirmed.